 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     GUILLERMO ESTEBAN HERNANDEZ
 6

 7   PHILLIP A. TALBERT
     Acting United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   ELLINOR R. CODER
     Special Assistant U.S. Attorney
10
     Social Security Administration
11   160 Spear Street, Suite 800
     San Francisco, CA 94105
12   (510) 970-4814
     ellinor.coder@ssa.gov
13
     Attorneys for Defendant
14

15

16                                   UNITED STATES DISTRICT COURT
17                              EASTERN DISTRICT OF CALIFORNIA
18

19
      GUILLERMO ESTEBAN HERNANDEZ,                 No. 1:20-CV-00718 (BAM)
20
                        Plaintiff,
21
             v.                                    STIPULATION AND [PROPOSED]
22                                                 ORDER FOR AWARD AND PAYMENT
      ANDREW SAUL,                                 OF ATTORNEYS FEES PURSUANT TO
23    COMMISSIONER OF                              THE EQUAL ACCESS TO JUSTICE ACT
      SOCIAL SECURITY,                             (28 U.S.C. §2412(d))
24
                        Defendant.
25

26
27

28


                   STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                              OF ATTORNEYS FEES PURSUANT TO EAJA
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Guillermo Esteban Hernandez (Plaintiff) be

 3   awarded attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the

 4   amount of five hundred seventy-one dollars and forty cents ($571.40). This represents

 5   compensation for legal services rendered on behalf of Plaintiff by counsel in connection with this

 6   civil action, in accordance with 28 U.S.C. §2412 (d).

 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and costs in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                    STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                               OF ATTORNEYS FEES PURSUANT TO EAJA
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                           Respectfully submitted,
 4
     Dated: July 7, 2021                                   NEWEL LAW
 5

 6
                                                  By:      Melissa Newel
 7                                                         Melissa Newel
                                                           Attorney for Plaintiff
 8                                                         GUILLERMO ESTEBAN HERNANDEZ
 9

10   Dated: July7, 2021                                    PHILLIP A. TALBERT
                                                           Acting United States Attorney
11                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
12                                                         Social Security Administration
13
                                                  By:      Ellinor R. Coder*
14                                                         ELLINOR R. CODER
                                                           (Authorized by email dated 07/7/2021)
15                                                         Special Assistant U.S. Attorney
                                                           Attorneys for Defendant
16

17

18                                                ORDER

19          Based upon the parties’ Stipulation, IT IS HEREBY ORDERED that, pursuant to 28
20   U.S.C. §2412, fees in the amount of five hundred seventy-one dollars and forty cents ($571.40)
21
     be awarded subject to the terms of the Stipulation.
22

23
     IT IS SO ORDERED.
24

25      Dated:     July 8, 2021                               /s/ Barbara   A. McAuliffe            _
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28


                    STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                               OF ATTORNEYS FEES PURSUANT TO EAJA
